DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-2 in the reply filed on 4/18/2022 is acknowledged.
Claims 3-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “of a sheet thickness”, which renders the claim indefinite, because it is unclear if “a sheet thickness” is referring to a thickness of the steel sheet (which refers to the steel sheet previously recited in claim 1) or to a thickness of a different steel sheet. For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation “of a sheet thickness” is interpreted as –a thickness of the steel sheet--. 
Claim 2 is dependent on claim 1 and is rejected for the same reasons. Examiner suggests amending “having a sheet thickness of 0.20 mm or less” in claim 2 to recite --, wherein the thickness of the steel sheet is 0.20 mm or less--.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP 2013-19027), hereinafter “Kojima,” wherein an English machine translation is used and cited herein..
Regarding claim 1, Kojima teaches a steel sheet having a chemical composition, containing, in mass%, 0.001-0.040% C, 0.003-0.100% Si, 0.10-0.60% Mn, ≤0.100% P, ≤0.020% S, 0.005-0.100% Al, >0.0130 to ≤ 0.0170% N, and a balance of Fe and inevitable impurities (Abstract), which satisfies or overlaps with the instantly claimed chemical composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. For example, Example No. 6 in Table 1 of Kojima contains 0.007% C, 0.011% Si, 0.30% Mn, 0.012% P, 0.012% S, 0.038% Al, 0.0151% N, and a balance of Fe and inevitable impurities (Table 1, [0042]), which satisfies the instantly claimed ranges. 
Kojima does not explicitly teach that its steel sheet has a percentage of a region of more than 0% and less than 20% at a position of ½ of a sheet thickness, the region having a dislocation density of 1 x 1014 m-2 or less.
However, Kojima teaches an overlapping composition (Abstract), as discussed above and also teaches a process of making its steel sheet comprising reheating a slab at a temperature of 1200-1300°C, finish rolling, winding (i.e. coiling) at a temperature of less than 630°C, pickling, primary cold rolling at a primary cold rolling ratio of 91.5% or more and preferably 95% or less, continuous annealing at a temperature of 800°C or less, and secondary cold rolling at a ratio of 20% or less, preferably 10% or more and 15% or less ([0034]-[0041]). This process is substantially similar to the instant process as described in paragraph [0024] of the instant specification.
Therefore, as Kojima teaches an overlapping composition and a substantially similar process of making, one of ordinary skill in the art would expect the steel sheet of Kojima to have a percentage of a region of more than 0% and less than 20% at a position of ½ of a sheet thickness, the region having a dislocation density of 1 x 1014 m-2 or less. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 1, note that the limitation “for crown cap” is an intended use limitation which does not impart any structural limitations to the claimed steel sheet. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP §2111.02 (II).
	Regarding claim 2, Kojima sheet thicknesses of all examples are less than 0.20 mm (Table 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734